DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US 20190114276) in view of Liu (US 20170371565), and further in view of Jean (US 20170109096)
Claim 1. Hodes discloses A method (e.g., storage device for retrieving data, 0002; host interface, 0017) comprising:
	receiving, by a processing device, a first plurality of read requests from a first host system (e.g., receive commands from the device 180 to access the data 
storage device 102… read operation, 0017, Fig. 2);
determining a workload type of the plurality of read requests, wherein the workload type is one of: a deterministic workload characterized by sequential logical addresses of the plurality of read requests or a random workload characterized by random logical addresses of the plurality of read requests (e.g., assign the first command 172 to the buffer 168 in response to determining that a first opcode 274 of the first command 172 indicates the first operation type (e.g., the sequential read type 202, the random read type 204, 0056, Fig. 2 shows logical address 276):
selecting, based on the workload type; causing a read operation to be performed using the read operation parameter (e.g., By selectively throttling performance of the system, 0013; data storage device interface 154 is configured to provide commands from the buffer 168 to the data storage device 102 for execution by the data storage device 102, 0020; By performing operations on a "per-operation type" basis, one or more aspects of FIG. 2 may enhance control of performance throttling in the system 100.  performance associated with execution of commands of a first operation type may be throttled independently of performance associated with execution of commands of one or more other operation types.  As a result, performance associated with execution of one operation type may be throttled without affecting performance associated with execution of one or more other operation types., 0060).

Hodes does not disclose, but Liu discloses
	, a value of a read operation parameter, wherein the read operation parameter specifies variability of voltage applied to one or more wordlines (e.g., wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt), 0055, Fig. 4); 	

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Hodes in view of Liu does not disclose, but Jean discloses
		based on finding whether a threshold number of the logical block addresses referenced by the plurality of read requests are within a particular range of logical block addresses (e.g.,  8 hits in a LBA range results in identification of a sequential command stream), 0043, Fig. 3A; determine whether at least a threshold number of the commands that have been retrieved from the arbitrated queue are directed to the same LBA range (alternatively referred to herein as a “bucket”). If so, a sequential command stream directed to the LBA range may be detected., 0019, read commands, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, and Jean, providing the benefit of  detecting a sequential command stream (see Jean, 0001, 0003), read parallelism may be increased, so that the data can be read faster (see Jean, 0021).


Claim 2.    Hodes discloses
	in response to determining that the plurality of read requests are not associated with the deterministic workload, providing an indication for a memory device to perform a second type of read operation based on a random workload, (e.g., the first operation type may correspond to one of a sequential read type 202, a random read type 204, a sequential write type 206, and a random write type 208, and the second operation type may correspond to another of the sequential read type 202, the random read type 204, the sequential write type 
206, and the random write type 208 , 0055-0057).

Claim 3.    Hodes does not disclose, but Liu discloses 
	wherein the type of read operation that is based on the deterministic workload corresponds to applying a ramped input voltage signal to a word line of the memory device, and (e.g., wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt), 0055, Fig. 4); 	
	
	wherein the memory device performs of read operation that is based on the random workload applying a constant input voltage signal to the word line of the memory device (e.g., a different read command may be used for random reads… storage controller 118 may store indications of which sets of pages are to be read together (i.e., in the same  read cycle) and which pages should be read in distinct read cycles, 0064; If it is determined that the read request does not specify sequential pages, one or more pages specified in the request may be read in distinct read cycles (i.e., one page is read during each read cycle) at 706, 0065).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).


Claim 4.	Hodes does not disclose, but Liu discloses
wherein the ramped input voltage signal corresponds to an increasing input voltage that is applied to the word line of the memory device (e.g., wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high 
level (e.g., higher than the highest programmed Vt), 0055, Fig. 4). 	

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 5.     Hodes discloses 
	wherein determining whether the plurality of read requests are associated with the deterministic workload comprises: determining whether the plurality of read requests correspond to sequential block addresses of the memory device (e.g., the first operation type may correspond to one of a sequential read type 202, a random read type 204, a sequential write type 206, and a random write type 208, and the second operation type may correspond to another of the sequential read type 202, the random read type 204, the sequential write type 
206, and the random write type 208, 0055); and

	 identifying the plurality of read requests as being associated with the deterministic workload responsive to the plurality of read requests corresponding to the sequential block addresses of the memory device (e.g., a first logical address 276 of the first command 172 sequential with respect to a logical address 213 of at least one other command 211, 0057).

Claim 6.    Hodes does not disclose, but Liu discloses
	wherein the type of read operation that is based on the deterministic workload is associated with retrieving data at a plurality of bit lines of the memory device that intersect with a word line of the memory device (e.g., array 200 also includes wordlines 206, … bitlines 208, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 7. Hodes discloses
	wherein the memory device is a non-volatile memory of a solid-state drive (e.g., the data storage device 102 includes a solid state drive (SSD), 0083).
Claim 8. Hodes discloses  A system(e.g., storage device for retrieving data, 0002; host interface, 0017)  comprising:
a memory device (e.g., memory device 103, para 0028 Fig. 1B); 
a controller, operatively coupled with the memory device, to (e.g., memory controller 130, para 0031):
	receive a first read request and a second read request from a first host system  (e.g., receive commands from the device 180 to access the data 
storage device 102… read operation, 0017, Fig. 2;
	identify a word line of the memory device that is associated with the first read request and the second read request (e.g., memory elements may each have two or more electrodes or contact lines, such as bit lines and word lines, 0090, circuitry used for controlling and driving 
memory elements to accomplish functions such as programming and reading, 0095);

determining a workload type of the plurality of read requests, wherein the workload type is one of: a deterministic workload characterized by sequential logical addresses of the plurality of read requests  or a random workload characterized by random logical addresses of the plurality of read requests (e.g., assign the first command 172 to the buffer 168 in response to determining that a first opcode 274 of the first command 172 indicates the first operation type (e.g., the sequential read type 202, the random read type 204, 0056, Fig. 2 shows logical address 276):
	selecting, based on the workload type; causing a read operation to be performed using the read operation parameter (e.g., By selectively throttling performance of the system, 0013; data storage device interface 154 is configured to provide commands from the buffer 168 to the data storage device 102 for execution by the data storage device 102, 0020; By performing operations on a "per-operation type" basis, one or more aspects of FIG. 2 may enhance control of performance throttling in the system 100.  performance associated with execution of commands of a first operation type may be throttled independently of performance associated with execution of commands of one or more other operation types.  As a result, performance associated with execution of one operation type may be throttled without affecting performance associated with execution of one or more other operation types., 0060).

Hodes does not disclose, but Liu discloses
	, a value of a read operation parameter, wherein the read operation parameter specifies variability of voltage applied to one or more wordlines (e.g., wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt), 0055, Fig. 4); 	

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Hodes in view of Liu does not disclose, but Jean discloses
		based on finding whether a threshold number of the logical block addresses referenced by the plurality of read requests are within a particular range of logical block addresses (e.g.,  8 hits in a LBA range results in identification of a sequential command stream), 0043, Fig. 3A; determine whether at least a threshold number of the commands that have been retrieved from the arbitrated queue are directed to the same LBA range (alternatively referred to herein as a “bucket”). If so, a sequential command stream directed to the LBA range may be detected., 0019, read commands, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, and Jean, providing the benefit of  detecting a sequential command stream (see Jean, 0001, 0003), read parallelism may be increased, so that the data can be read faster (see Jean, 0021).


Claim 9.    Hodes discloses 
wherein the controller is further to:in response to determining that the data associated with the plurality of bit lines that intersect the word line are not associated with the workload (e.g., the first operation type may correspond to one of a sequential read type 202, a random read type 204, a sequential write type 206, and a random write type 208, and the second operation type may correspond to another of the sequential read type 202, the random read type 204, the sequential write type 206, and the random write type 208 , 0055-0057), 

provide an indication for the memory device to retrieve data corresponding to the read request by using another read operation to retrieve data corresponding to (e.g., "per-operation type" basis, one or more aspects of FIG. 2 may enhance control of performance throttling in the system 100. performance associated with execution of commands of a first operation type may be throttled independently of performance associated with execution of commands of one or more other operation types.  As a result, performance associated with execution of one operation type may be throttled without affecting performance associated with execution of one or more other operation types, 0060).

Hodes does not disclose, but Liu discloses
	a single bit line that intersects the word line (e.g., memory cells sit at the intersection of words lines and bit lines and are individually addressable and in which bit storage is based on a change in bulk resistance, 0024; wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt), 0055, Fig. 4; read voltages that may be applied to a wordline, 0031). 	

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 10.    Hodes does not disclose, but Liu discloses
	wherein the read operation to retrieve data corresponding to each of the bit lines that intersect the word line corresponds to applying a ramped input voltage signal to the word line of the memory device, and wherein the another read operation to retrieve data corresponding to the single bit line that intersects the word line corresponds to applying a constant input voltage signal to the word line of the memory device (e.g., a different read command may be used for random reads, 0064).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 11.    Hodes does not disclose, but Liu discloses
	wherein the ramped input voltage signal corresponds to an increasing input voltage that is applied to the word line of the memory device (e.g., he storage device controller 118 may receive a read command and send one or more signals to a memory module 122 to initiate the 
read.  During the wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt)., 0055 Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 12 is rejected for reasons similar to claim 5 (above).

Claim 13.    Hodes does not disclose, but Liu discloses
	wherein the sequential block addresses of the memory device correspond to each of the bit lines that intersect with the word line (e.g., array 200 also includes wordlines 206, … bitlines 208, Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 14 is rejected for similar reasons as claim 7 (above).

Claim 15.    Hodes discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device operatively coupled to amemory, performs operations comprising (e.g., memory controller 130, processor 138, Fig. 1B, para 0036):
	receiving a first plurality of read requests from a first host system  (e.g., receive commands from the device 180 to access the data storage device 102… read operation, 0017, Fig. 2);
determining a workload type of the plurality of read requests, wherein the workload type is one of: a deterministic workload characterized by sequential logical addresses of the plurality of read requests
 or a random workload characterized by random logical addresses of the plurality of read requests (e.g., assign the first command 172 to the buffer 168 in response to determining that a first opcode 274 of the first command 172 indicates the first operation type (e.g., the sequential read type 202, the random read type 204, 0056, Fig. 2 shows logical address 276):
	selecting, based on the workload type; causing a read operation to be performed using the read operation parameter (e.g., By selectively throttling performance of the system, 0013; data storage device interface 154 is configured to provide commands from the buffer 168 to the data storage device 102 for execution by the data storage device 102, 0020; By performing operations on a "per-operation type" basis, one or more aspects of FIG. 2 may enhance control of performance throttling in the system 100.  performance associated with execution of commands of a first operation type may be throttled independently of performance associated with execution of commands of one or more other operation types.  As a result, performance associated with execution of one operation type may be throttled without affecting performance associated with execution of one or more other operation types., 0060).

Hodes does not disclose, but Liu discloses
	, a value of a read operation parameter, wherein the read operation parameter specifies variability of voltage applied to one or more wordlines (e.g., wordline ramp phase, each wordline of a memory array (which includes the data to be read as well as other data) is ramped up to a high level (e.g., higher than the highest programmed Vt), 0055, Fig. 4). 	

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Hodes in view of Liu does not disclose, but Jean discloses
	based on finding whether a threshold number of the logical block addresses referenced by the plurality of read requests are within a particular range of logical block addresses (e.g.,  8 hits in a LBA range results in identification of a sequential command stream), 0043, Fig. 3A; determine whether at least a threshold number of the commands that have been retrieved from the arbitrated queue are directed to the same LBA range (alternatively referred to herein as a “bucket”). If so, a sequential command stream directed to the LBA range may be detected., 0019, read commands, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, and Jean, providing the benefit of  detecting a sequential command stream (see Jean, 0001, 0003), read parallelism may be increased, so that the data can be read faster (see Jean, 0021).


Claim 17.    Hodes discloses wherein the workload of the host system is the deterministic workload when first read request …  a plurality of read requests from the host system and a second read request … host system…  are associated with sequential block addresses of the memory device, and wherein the workload of the host system is the random workload when the plurality of read requests from the host system are not associated with the sequential block addresses (e.g., the performance monitor 142 may be configured to assign commands to the plurality of buffers 210 based on logical addresses indicated by the commands, such as in response to determining based on the logical addresses whether the commands are sequential or random, 0057; FIGS. 1A and 1B may be performed on a "per-operation type" basis, 0059-0060).


Claim 18.    Hodes does not disclose, but Liu discloses
and wherein the identified read operation corresponds to using a constant input voltage for the word line of the memory device when the workload is the random workload (e.g., a different read command may be used for random reads… storage controller 118 may store indications of which sets of pages are to be read together (i.e., in the same  read cycle) and which pages should be read in distinct read cycles, 0064; If it is determined that the read request does not specify sequential pages, one or more pages specified in the request may be read in distinct read cycles (i.e., one page is read during each read cycle) at 706, 0065).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, providing the benefit of combining the reading of multiple pages of sequential data into a single read cycle may offer various advantages over reading pages in separate read cycles (see Liu, 0054).

Claim 19 is rejected for reasons similar to claim 4 (above).    


4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hodes (cited above) and Liu (cited above) and Jean (cited above0 and further in view of Kim (US 10175892, filed 2017)

Claim 20.    Hodes in view of Liu and Jean does not disclose, but Kim discloses 
	wherein the characteristic of the host system is an identification of an application providing the read request from the host system (e.g., The read request includes a host identifier and a host address, col 5:55-60; The host identifiers of a given read request can identify the device and/or user that initiated the read request, col 7:4-10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, and Jean with Kim, providing the benefit of Different hosts can have different performance requirements that can be communicated to the nonvolatile storage device 100 using specifications for the respective hosts, (see Kim col 7:5-10).


Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
	For claims 1, 8, 15,  Applicant argues that the cited references do not disclose the amended limitations.  In the present Office Action, Jean in combination with Hodes and Liu renders obvious the amended limitations (see rejections above for details).

Hodes in view of Liu does not disclose, but Jean discloses
		based on finding whether a threshold number of the logical block addresses referenced by the plurality of read requests are within a particular range of logical block addresses (e.g.,  8 hits in a LBA range results in identification of a sequential command stream), 0043, Fig. 3A; determine whether at least a threshold number of the commands that have been retrieved from the arbitrated queue are directed to the same LBA range (alternatively referred to herein as a “bucket”). If so, a sequential command stream directed to the LBA range may be detected., 0019, read commands, 0024).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage device for retrieving data by selectively throttling as disclosed by Hodes, with Liu, and Jean, providing the benefit of  detecting a sequential command stream (see Jean, 0001, 0003), read parallelism may be increased, so that the data can be read faster (see Jean, 0021).


For claims 8, 15, 21 and 26, Applicant’s arguments are similar to claim 1 (addressed above).
	For claims 2-7, 9-14, 16-20, 22-25 and 27-31, Applicant’s arguments are based on dependency from claims 1, 8, 15, 21 and 26, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM SAIN/Primary Examiner, Art Unit 2135